Appellant was convicted of theft of property over $50 and given five years in the penitentiary.
There is but one bill of exception in the record and this was reserved to the action of the court in overruling the motion for new trial. This bill adds nothing to the motion for new trial, nor does it undertake to verify any statements made in the motion. The bill does not change, add to or detract from the contents of the motion for new trial.
The Assistant Attorney General moves to eliminate the statement of facts from consideration because it is made up of questions and answers. An inspection of the statement of facts shows his position is sustained. Under the authorities the statement of facts can not be considered. The motion of the Assistant Attorney General will, therefore, be sustained.
In the absence of statement of facts under the condition of the record, there is no question presented that can be reviewed. The judgment will be affirmed.
Affirmed.